Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 3-4, 7-8, and 11, drawn to a liquid ejecting apparatus, wherein the scale includes resin material, and the liquid includes solvent having dissolubility for the resin material and is disposed in a space communicated with a space through which liquid ejected by the ejecting section passes, wherein the encoder is for detecting a position of the carriage and housed with the ejecting section.
II. 	Claims 9 and 14, drawn to a liquid ejecting apparatus, wherein when the ejection restriction section restricts ejection of liquid from the ejecting section, information on the restriction is externally output.
III. 	Claim 2, drawn to a liquid ejecting apparatus, wherein the measurement section has an oscillation circuit generating a clock signal and measures the time length using the clock signal.
IV. 	Claims 5 and 10, drawn to a liquid ejecting apparatus, comprising an ultraviolet emission machine emitting ultraviolet rays to the print medium, wherein the liquid has an ultraviolet curable property.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations as identified above are clearly distinct because they do not overlap in scope and are not obvious variants, and each is separately usable.  As discussed above, the scope of each Invention I is clearly not overlapped and variant to that of the other Inventions 
The claims that are not included in the groups above are generic.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853